FILED
                              NOT FOR PUBLICATION                           NOV 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



EVELYN BEATRIZ MEJIA-                             No. 08-74405
RODRIGUEZ,
                                                  Agency No. A098-263-612
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Evelyn Beatriz Mejia-Rodriguez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s decision denying her

application for asylum, withholding of removal, and relief under the Convention

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th

Cir. 2008), except to the extent that deference is owed to the BIA’s determination

of the governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535

(9th Cir. 2004). We review factual findings for substantial evidence. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

      We reject petitioner’s claim that she is eligible for asylum or withholding of

removal based upon an anti-gang political opinion or her membership in a

particular social group, namely, parties who refuse to join or be coerced by

criminal gangs. See Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir.

2008) (rejecting as a particular social group “young men in El Salvador resisting

gang violence,” and holding that general aversion to gangs is not a political

opinion”); see also Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2009)

(“[t]he Real ID Act requires that a protected ground represent ‘one central reason’

for an asylum applicant’s persecution”). Accordingly, because petitioner failed to

demonstrate she was or will be persecuted on account of a protected ground, we

deny the petition as to her asylum and withholding of removal claims. See Barrios

v. Holder, 581 F.3d 849, 856 (9th Cir. 2009).


                                          2                                     08-74405
      In her opening brief, petitioner failed to challenge the BIA’s denial of her

gender or family social group claims, as well as her claim for CAT relief. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued are deemed waived).

      PETITION FOR REVIEW DENIED.




                                          3                                    08-74405